- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2010 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Horizonte Sul Comunicações Ltda. Valuation of net book value on June 30, 2010 for merger purposes Valuation of net book value on June 30, 2010 for merger purposes Horizonte Sul Comunicações Ltda. 1. Globalconsulting Assessoria Contábil Ltda., duly inscribed in the Regional Accounting Council (CRC) of São Paulo under number 2SP023158/O-8 and in the roll of corporate taxpayers (CNPJ/MF) under number 06.063.913/0001-33, with its articles of organization registered at the 3 rd Civil Registry of Deeds and Documents for Legal Entities of São Paulo under number 473.500, with headquarters and jurisdiction in the city and state of São Paulo at Av. Brigadeiro Luis Antonio, 2367, 16º andar, represented by its partner, Sergio da Silva, Brazilian, accountant, inscribed in the Regional Accounting Council (CRC) under number 1SP114111/O-8, bearer of identification document (RG) 11.683.592-8-SP and inscribed in the roll of individual taxpayers (CPF/MF) under number 013.317.858-71, appointed by Net Serviços de Comunicação S.A. to establish the net book value of Horizonte Sul Comunicações Ltda. on June 30, 2010, in accordance with Articles 224, item III and 227 of Brazilian Corporation Law (Federal Law 6,404/76) for the specific purpose of the merger of Horizonte Sul Comunicações Ltda. by Net Serviços de Comunicação S.A. 2. The net book value of the company mentioned above will be determined based on the balance sheet of June 30, 2010, which was prepared under the responsibility of the companys management. 3. Our valuation was conducted with the objective of verifying the adequacy of the financial statements in all relevant aspects. Accordingly, our valuation consisted of the following procedures: (a) planning of work, considering the relevance of balances, transaction volumes, accounting systems and internal controls of the company; (b) verification, based on tests, of the substantiating documents and records supporting the amounts and accounting information disclosed; and (c) evaluation of the most important accounting practices and estimates adopted by the companys administration. 4. Based on the work performed, we concluded that the value of the assets, rights and obligations that compose the net book value of Horizonte Sul Comunicações Ltda. , based on the summarized balance sheet of June 30, 2010 presented below, is R$4,133,853.06 and is registered in the companys records, in accordance with the accounting practices adopted in Brazil. 2 Valuation of net book value on June 30, 2010 for merger purposes Horizonte Sul Comunicações Ltda. Condensed balance sheet on June 30, 2010 In Reais 6/30/2010 ASSETS Current Cash and cash equivalents Accounts receivable Inventories Accounts receivable from related parties Advance to suppliers Prepaid expenses Interest on equity Other current assets Total current assets Non-current Judicial deposit Related parties Deferred taxes Recoverable taxes Fixed assets Intangible assets Total non-current assets Total assets 3 Valuation of net book value on June 30, 2010 for merger purposes Horizonte Sul Comunicações Ltda. Liabilities and shareholders equity 6/30/2010 LIABILITIES Current Suppliers Programming Other tax obligations Salaries and payroll charges Indebtedness Accounts payable to related parties Accounts payable on copyright Other current liabilities Total current liabilities Non-current Indebtedness Related parties Provisions Other non-current liabilities Total non-current liabilities Shareholders equity Capital stock Capital reserves Accumulated losses Total liabilities and shareholders equity 4 Valuation of net book value on June 30, 2010 for merger purposes Horizonte Sul Comunicações Ltda. 5. In compliance with CVM Instruction 319 of December 3, 1999, we inform that: (a) in accordance with the professional rules established by the Federal Accounting Council through Resolution 821/97, we have no knowledge of any direct or indirect conflicts of interest, or of any other circumstances that represent a conflict of interest with regard to the services described above; and (b) we are not aware of any attempt by the companys controlling shareholder or administrators to direct, limit, hinder or practice any act that hindered or could hindered the access to, use of or knowledge of: information, assets, documents or work methodologies relevant to the quality of this report. Porto Alegre-RS, July 8, 2010 Globalconsulting Assessoria Contábil Ltda. CRC 2SP023158/O-8 Sergio da Silva Partner CRC 1SP114111/O-8-S-RS 5 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 14, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
